Citation Nr: 0424000	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-07 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

3.  Entitlement to an effective date earlier than November 
15, 2000 for the grant of service connection for tinnitus.

4.  Entitlement to an effective date earlier than November 
15, 20000 for the grant of a 10 percent rating for bilateral 
hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to August 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied the veteran's requests to reopen claims for service 
connection for a low back disability and a left knee 
disability.

In the August 2001 rating decision, the RO granted service 
connection for tinnitus, effective November 15, 2000.  Also 
in that rating decision, the RO increased the disability 
rating for bilateral hearing loss from 0 percent to 10 
percent, effective November 15, 2000.  In December 2001, the 
veteran wrote that he disagreed with the effective date of 
November 15, 2000 for the grant of service connection for 
tinnitus and for the increased rating for hearing loss.  The 
RO has not issued a statement of the case in response to the 
veteran's notice of disagreement with those issues.  The two 
effective date issues must be remanded to the RO for the 
issuance of a statement of the case.  38 U.S.C.A. § 7105; see 
Manlincon v. West, 12 Vet. App. 238 (1999).

Reopened claims for service connection for low back and left 
knee disabilities, and issues of earlier effective dates for 
service connection for tinnitus and for a compensable rating 
for hearing loss, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not appeal an April 1993 rating decision 
denying service connection for a low back disorder described 
as a strain.

2.  Evidence added to the record since the April 1993 denial 
of service connection for a low back disorder, is so 
significant that it must be considered in order to fairly 
adjudicate the claim.

3.  The veteran did not appeal an April 1993 rating decision 
denying service connection for a left knee disability.

4.  The veteran did not appeal a March 1996 rating decision 
denying reopening of a claim for service connection for a 
left knee disability.

5.  Evidence added to the record since March 1996, is so 
significant that it must be considered in order to fairly 
decide the claim for service connection for a left knee 
disability.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence submitted since the April 1993 rating decision 
is new and material to the veteran's claim for service 
connection for a low back disorder.  38 U.S.C.A. §5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  The April 1993 rating decision denying service connection 
for a low back disorder, and the March 1996 rating decision 
denying reopening of a claim for service connection for a 
left knee disorder, are final.  38 U.S.C.A. § 7105.

4.  Evidence submitted since the March 1996 rating decision 
is new and material to the veteran's claim for service 
connection for a left knee disorder.  38 U.S.C.A. §5108; 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen Claims for Service Connection for Disorders
of the Low Back and Left Knee

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-419, 114 
Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5103A, 5107, 5126) and amended by Pub. L. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veterans Claims 
(Court) has also concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

In view of the Board's favorable decisions, further 
assistance is unnecessary to aid the appellant in 
substantiating the claims decided in this decision.

In 1992, the veteran filed a claim for service connection for 
disorders of the low back and left knee.  In an April 1993 
rating decision, the RO denied service connection for those 
disorders.  The veteran did not file a notice of disagreement 
with that decision.

A rating decision becomes final when a claimant does not file 
a notice of disagreement within one year after the decision 
is issued.  38 U.S.C.A. § 7105.  Because the veteran did not 
file a notice of disagreement with the April 1993 rating 
decision, that decision became final.

In February 1996, the veteran submitted a request to reopen 
the claim for service connection for a left knee disability.  
In a March 1996 rating decision, the RO denied the request to 
reopen the claim.  The veteran did not file a notice of 
disagreement with the March 1996 rating decision, and that 
decision became final.

In November 2000, the veteran submitted a request to reopen 
the claim for service connection for a low back disorder.  In 
June 2001, he submitted a request to reopen the claim for 
service connection for a left knee disorder.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108.  The 
Court has ruled that, if the Board determines that new 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In 2001, VA revised the regulations pertaining to reopening 
previously disallowed claims by submitting new and material 
evidence.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.156(a) (2003)).  The new regulation only 
applies to claims made on or after August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  

As the veteran's requests to reopen his low back and left 
knee claims were received before August 29, 2001, the older 
version of the regulation applies.  Under that version, new 
evidence means existing evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, and which is 
neither cumulative nor redundant.  New evidence may be 
considered material if the new evidence, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  

The April 1993 rating decision is the only final disallowance 
of the veteran's claims for service connection for a low back 
disorder.  Therefore, the Board will consider whether new and 
material evidence regarding that claim has been submitted 
since the April 1993 decision.  There were final 
disallowances of the left knee claim in April 1993 and March 
1996.  The Board will consider whether new and material 
evidence regarding the left knee claim has been submitted 
since the March 1996 decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

Low Back Disability

The evidence regarding the low back disability that was 
associated with the claims file prior to the April 1993 
rating decision included service medical records and the 
report of a VA medical examination in 1992.  The veteran's 
service medical records reflect that he was seen for low back 
pain in 1984, 1987, 1989, 1990, and in February, June, and 
August 1991.  The onset of pain often followed physical 
activity such as sports or lifting heavy objects.  Muscle 
spasm was noted on some of the occasions.  X-rays taken in 
February 1991 showed diminished disc space at L4-L5.  

On VA examination in October 1992, the veteran reported 
having intermittent low back pain.  His back was not painful 
on the day of the examination.  The impression was 
intermittent mechanical low back pain.

The RO denial was based on its conclusion that the low back 
strains identified in service had resolved without any 
residuals

The evidence regarding the low back disability that has been 
added to the claims file since the April 1993 rating decision 
includes private and VA medical records, and the veteran's 
testimony at a hearing at the RO in January 2004.  Private 
medical records show that the veteran was seen in 1995 for 
low back pain after lifting something heavy.  X-rays taken at 
a VA facility in 2001 showed narrowing of disc spaces at L4-
L5 and L5-S1.  At his January 2004 hearing, the veteran 
reported that he had experienced episodes of low back pain 
during service, and that such episodes had also occurred 
since his separation from service.

The evidence that was available prior to the April 1993 
rating decision did not show any low back symptoms other than 
pain after separation from service.  The evidence that has 
been added shows for the first time since service, X-rays 
findings of disc space narrowing.  The new evidence contains 
the first objective evidence of a back disability since 
service.  It is so significant that it must be considered in 
order to fairly adjudicate the service connection claims.  
The evidence is new and material; therefore, the Board 
reopens the claim.

Left Knee

The evidence regarding the left knee disability that was 
associated with the claims file prior to the March 1996 
rating decision included service medical records and the 
report of the 1992 VA examination.  During service, the 
veteran was seen in December 1988 for pain in both knees with 
marching or running.  In April 1992, he sought treatment for 
left knee pain after falling on stairs.  He had follow-up 
treatment in May 1992.  On VA examination in October 1992, 
the veteran reported having daily pain in his left knee.  On 
examination, the knee was stable, and did not have effusion.

The evidence regarding the left knee disability that has been 
added to the claims file since the March 1996 rating decision 
includes VA medical records and testimony from the January 
2004 hearing.  

On VA examination in January 2001, the veteran reported that 
his knee occasionally gave way, but an examination of the 
knee was essentially normal, and X-rays were interpreted as 
showing no "significant" arthritis or other abnormalities.  
However, on VA outpatient treatment in May 2001, an 
examination revealed grinding in the left knee.  

At the hearing, the veteran reported that he had continued to 
have intermittent pain in his left knee after the fall during 
service.

The 2001 treatment note contains the initial post-service 
finding of an abnormality on examination.  The veteran's 
report of post-service episodes of the knee giving way is 
also new.  The 1992 examination report did not include any 
findings of abnormality in the knee.  At that time the only 
reported symptom was pain.  

The newly received evidence is so significant that it must be 
considered to decide the claim for service connection for a 
left knee disability.  It meets the standard to be considered 
new and material.  Therefore, the left knee claim is 
reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened.

New and material evidence having been received, the claim for 
service connection for a left knee disability is reopened.



REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In the case of both the low back and the left knee claims, 
the service medical records document symptoms during service.  
The report of grinding in the left knee, and X-ray evidence 
of disc space narrowing constitute competent evidence of a 
current disability.  The veteran's report of a continuity of 
symptoms since service constitutes competent evidence that 
the current disabilities may be related to service.  See 
Charles v. Principi, 16 Vet App 370 (2002).  A medical 
opinion is needed to determine whether any current back or 
left knee disability is related to service.  Id.  Although, 
the veteran was afforded an examination of the left knee in 
January 2001, that examination took place prior to the 
finding of grinding and did not contain a conclusion as to 
whether the veteran had a current left knee disability.

Because the veteran has submitted a notice of disagreement 
with regard to the issues of earlier effective dates for the 
grant of service connection for tinnitus and the grant of a 
10 percent rating for bilateral hearing loss, the case must 
be remanded in part to issue a statement of the case on those 
issues.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should schedule the 
veteran for a VA examination to address 
the likely etiology of any current 
disorders of the low back and left knee.  
The veteran's claims file should be 
provided to the examiner for review.  The 
examiner should provide opinions in 
response to the following questions:

A. Is it at least as likely as not (50 
percent probability or more) that any 
current low back disorder is the result 
of a disease or injury in service, 
including the episodes of strain and X-
ray evidence of disc space narrowing, 
noted during service?  

B. Is it at least as likely as not that a 
current left knee disability is related 
to the April 1992 injury, or another 
disease or injury noted during service?

The examiner should provide a rationale 
for the opinions.

2.  The AMC or RO should issue a 
statement of the case with regard to the 
issues of entitlement to earlier 
effective dates for the grant of service 
connection for tinnitus and the grant of 
a 10 percent rating for bilateral hearing 
loss.  Only if the veteran submits a 
timely substantive appeal will these 
issues be further considered by the 
Board.

3.  The AMC or RO should re-adjudicate 
the claims for service connection for low 
back and left knee disability.  If either 
benefit remains denied, a supplemental 
statement of the case should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



